The opinion of the court was delivered by
Pierpoint, Ch. J.
This is an action of scire facias brought by the plaintiffs against the defendant, in which they seek to recover the amount of a judgment, and the interest thereon, rendered by the County Court in this county, at its September Term, 1871, iu favor of the plaintiffs against one Henry Sears, claiming that the defendant became bail for said Sears by indorsing his name upon the writ in that suit in the usual form.
To entitle the plaintiffs to recover in this action, it is necessary for them to show that they recovered a judgment in the County Court aforesaid, upon which they were entitled to an execution against the body of Scars ; that such an execution was legally issued, and a non est return made thereon, as required by the statute; and that Davis, this defendant, was under a legal obligation to have the body of Sears, forthcoming, to be taken on such execution to respond to the judgment.
To establish these facts, the record of the judgment in the *321County Court against Sears, was introduced. That shows that the action against Scars was general assumpsit, and that the original writ therein did not run against the body; hence, there could be no legal arrest thereon ; and if there was an attempt to arrest, and this defendant indorsed his name upon that writ as bail, it was of no avail, and imposed no legal obligation upon him. The action against Sears was originally brought before a justice of the peace, and taken to the County Court by appeal. The plaintiffs in this case claim that the copies entered in the County Court were erroneous, in that they did not show that the writ did issue against the body. If there was such an error, the plaintiffs did not discover it until after the judgment had been rendered in the County Court, and the court had finally adjourned. After that, there could be no addition to, or alteration of, the record, such as was attempted. There could be no filing of another justice copy. The judges of the County Court could not allow it to be done so as to make it a part of the record, and did not attempt to. That case stands precisely the same as if such last copy had not been taken to the county clerk. It might just as well have been taken to the town clerk. The county clerk could not legally regard it iii issuing the execution — that should have followed the record. When that additional copy was offered, it should have been excluded as no part of the record, and as immaterial.
This defendant had no authority to bring Sears into court in discharge of himself, and if he had brought him in, the court would have had no power to order him into custody to await the issuing of an execution against the body on the original judgment, as no such execution could legally issue.
The record of the judgment of the County Court against Sears is perfect and complete — there is no room or occasion for presumption or intendment; and as the plaintiffs must stand upon that, and as no execution against the body could legally issue upon that, the whole foundation of their proceeding fails.
Judgment reversed, and judgment for defendant to recover his costs.